35 So. 3d 946 (2010)
Jose Luis IZQUIERDO, Appellant,
v.
J. HUMPHREY MANAGEMENT LLC and Florida Unemployment Appeals Commission, Appellees.
No. 3D09-2832.
District Court of Appeal of Florida, Third District.
April 21, 2010.
Rehearing Denied June 8, 2010.
*947 Jose Luis Izquierdo, in proper person.
M. Elaine Howard, Deputy General Counsel, Tallahassee, for appellee, Florida Unemployment Appeals Commission.
Before COPE, GERSTEN, and CORTIÑAS, JJ.
PER CURIAM.
This is an appeal of an order of the Unemployment Appeals Commission (the "Commission"), which affirmed a decision of an unemployment compensation appeals referee. The referee held Appellant Jose Luis Izquierdo disqualified from receiving unemployment benefits because he voluntarily left employment without good cause attributable to the employer.
Mr. Izquierdo worked as a plumber in Miami. He was asked to move to Houston, Texas to work. He and other plumbers went to Houston but came back for the Christmas holiday break. Once in Miami, the other plumbers did not wish to return to Houston and Mr. Izquierdo could not afford to go back to Houston by himself. Thereafter, Mr. Izquierdo remained in Miami and filed for unemployment benefits. His benefits were denied.
On appeal, Mr. Izquierdo has filed an initial brief with two attachments. The attachments are unverified letters from witnesses who suggest that Mr. Izquierdo's employer in Houston told him his services were no longer necessary after Mr. Izquierdo failed to return to Houston. The two letters were not before the Commission and are not in the record on appeal. Therefore, we cannot consider those letters on appeal. See City of Miami v. St. Joe Paper Co., 347 So. 2d 622 (Fla. 3rd DCA 1977).[*] Upon review of the record, we affirm the Commission's order.
Affirmed.
NOTES
[*]  Even if we were to consider the letters, it is doubtful that they support Mr. Izquierdo's argument that he was laid off.